STEPTOE, JUDGE:
An application of the claimant, Lewis F. Riley, for an award under the West Virginia Crime Victims Compensation Act, was filed May 30,2000. The report of the Claim Investigator, filed January 10,2001, recommended that an award of$4,195.85 be granted, which represents a 25% reduction of the of the total losses. An Order was issued on February 21, 2061, denying the claim outright, in response to which the claimant's request for hearing was filed March 2,2001. This matter came on for hearing May 18,2001, the claimant appearing in person and by counsel, and the State of West Virginia by Joy M. Bolling, Assistant Attorney General.
The 44-year-old claimant was the victim of a beating on June 26,1998. in the West *496Ridge Hills subdivision in Jefferson County, West Virginia. He was attacked by the offender, Thomas Laupert, after their vehicles collided on a dirt road.
This Court's initial decision, that no award be granted, was based on a finding of the claimant's contributory misconduct in the incident. However, the hearing held on May 18,2001, produced no evidence of such contributory misconduct.
The Claim Investigator was then directed by the Court to submit an economic loss analysis of the. claimant's total unreimbursed expenses in this case. He did so, via memorandum dated July 20, 2001, and found that the unreimbursed m edical e xpenses a nd w ork I oss s uffered b y t he c laimant totaled $9,882.70. Therefore, an award in that sum is hereby granted, as set forth in said memorandum.